UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jacob Schwartz,

                                 Plaintiff,
                                                             1:19-cv-05204 (AT) (SDA)
                     -against-
                                                             ORDER
 City of New York,

                                 Defendant.


                                                                                            1/21/2020
STEWART D. AARON, United States Magistrate Judge:

       For the reasons stated on the record during a telephone conference held with the parties

on January 21, 2020, Plaintiff’s motion to compel pursuant to Federal Rules of Civil Procedure

37(a)(3)(A) (ECF No. 45) is GRANTED IN PART and DENIED IN PART. Specifically, IT IS HEREBY

ORDERED that:

       (1) No later than Tuesday, February 4, 2020, the City shall share with Plaintiff a hit count

          for the number of emails exchanged between Plaintiff and any of the six individuals

          identified on today’s call with the Court during the nine (9) weeks identified in

          Plaintiff’s January 21, 2020 email;

              a. If the parties cannot agree whether the volume of emails is appropriate for

                   production, they shall meet and confer, in good faith, within three (3) business

                   days to further cull the emails to an appropriate volume;

              b. The City shall produce the emails to Plaintiff no later than thirty (30) days after

                   an agreement is reached between the parties;
              c. If the parties are unable to reach an agreement after meeting and conferring

                 in good faith, they shall make an application to the Court no later than

                 February 10, 2020.

     (2) No later than Tuesday, February 4, 2020, Defendant shall produce a representative

         sample of twelve (12) exemplar reports generated by Plaintiff during his two years of

         employment with the City, at least nine (9) of which shall have been generated during

         the weeks identified in Plaintiff’s January 21, 2020 email, mentioned supra.

SO ORDERED.

DATED:        New York, New York
              January 21, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge




                                             2
